Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, King (U.S. Pub. No. 2010/0066643) teaches a foldable device (King, electronic device 101, Figures 1-7) comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
King does not expressly disclose
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; 
the back surface of the first housing operates as a keyboard; and
an exposed display portion displays images corresponding to data supplied from the keyboard.
Inami (U.S. Pub. No. 2012/0276958) teaches a mobile phone wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the screen state is the closed state, the CPU 100 turns off the back light of the second display 22. Figures 5, 7, and 8, ¶ [0092]) (Inami, The second touch panel 21 comprises a second display 22 and a second touch sensor 23. Figures 1A and 1B, ¶ [0054]). Inami teaches the backlight of the second display being turned off when the second display is not facing a user (closed state) thus stopping the display. Inami continues to teach in the closed state the second touch sensor, which is on the second touch panel, is operational and thus detects user touch input (Inami, Figure 8A).
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach 
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the back surface of the first housing operates as a keyboard; and
an exposed display portion displays images corresponding to data supplied from the keyboard.
Xu (U.S. Pub. No. 2012/0206386) teaches a portable terminal wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the back surface of the first housing operates as a keyboard (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); and
an exposed display portion displays images corresponding to data supplied from the keyboard (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second transparent display panel 123) is kept in a not working state, and the display panel in the non-operative state is transparent. Figures 1B and 3, ¶ [0052]).  Xu teaches the second transparent display panel 123, which is facing towards the user in the folded state, presenting the user interface through the first transparent display panel 113.
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable panels to 
Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
King, as modified by Inami and Xu, still does not expressly teach
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
Additional prior art of Hisano (U.S. Pub. No. 2006/0034042) teaches a first and second housing display device with a flexible and bendable display panel 180 shared between the two housings (Hisano, Figure 17, ¶ [0112]). Additional prior art of Chiu (U.S. Pub. No. 2012/0262367) teaches a flexible electronic device which may fold to 

As to dependent claim 2, this claim is allowable as it depends upon allowable independent claim 1.

As to independent claim 3, King (U.S. Pub. No. 2010/0066643) teaches a method for driving a foldable device (King, electronic device 101, Figures 1-7)(King, a method includes receiving a user input at a first display surface of an electronic device to move a graphical user interface element displayed at the first display surface. Abstract), comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
King does not expressly teach
the method comprising steps of:
folding the foldable device such that a back surface of the first housing faces a back surface of the second housing without making a boundary on the display portion between the first housing and the second housing; 
stopping display on the display portion which does not face a user of the foldable device when the foldable device is folded; 
making the back surface of the first housing operate as a keyboard or a control button; and
displaying images on an exposed display portion corresponding to data supplied from the keyboard or the control button.
Inami (U.S. Pub. No. 2012/0276958) teaches a mobile phone with the method comprising steps of:
stopping display on the display portion which does not face a user of the foldable device when the foldable device is folded (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the screen state is the closed state, the CPU 100 turns off the back light of the second display 22. Figures 5, 7, and 8, ¶ [0092]), and
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach 
folding the foldable device such that a back surface of the first housing faces a back surface of the second housing without making a boundary on the display portion between the first housing and the second housing; 
making the back surface of the first housing operate as a keyboard or a control button; and
displaying images on an exposed display portion corresponding to data supplied from the keyboard or the control button.
making the back surface of the first housing operate as a keyboard or a control button (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); and
displaying images on an exposed display portion corresponding to data supplied from the keyboard or the control button (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second transparent display panel 123) is kept in a not working state, and the display panel in the non-operative state is transparent. Figures 1B and 3, ¶ [0052]).  Xu teaches the second transparent display panel 123, which is facing towards the user in the folded state, presenting the user interface through the first transparent display panel 113.
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable panels to include Xu’s foldable terminal with user interface because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Xu’s foldable terminal with user interface permits 
Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
King, as modified by Inami and Xu, still does not expressly teach
folding the foldable device such that a back surface of the first housing faces a back surface of the second housing without making a boundary on the display portion between the first housing and the second housing; 
Additional prior art of Hisano (U.S. Pub. No. 2006/0034042) teaches a first and second housing display device with a flexible and bendable display panel 180 shared between the two housings (Hisano, Figure 17, ¶ [0112]). Additional prior art of Chiu (U.S. Pub. No. 2012/0262367) teaches a flexible electronic device which may fold to present a keypad on an exterior side (Figure 9a). While either of these may teach the amended limitations cited above, the combination with the other prior art to teach the other limitations would be unreasonable. Specifically, it would not be obvious of ordinary skill in the art as to logically combine Hisano or Chiu with Xu in order to teach an 

As to dependent claim 4, this claim is allowable as it depends upon allowable independent claim 3.

As to independent claim 9, King (U.S. Pub. No. 2010/0066643) teaches a foldable device (King, electronic device 101, Figures 1-7) comprising:
a flexible display panel (King, first panel 102, second panel 104, and third panel 106, Figure 1) including a display portion continuously provided over a top surface of a first housing (King, first panel 102, Figure 1) and a top surface of a second housing (King, second panel 104, Figure 1),
King does not expressly disclose 
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; 
the back surface of the first housing operates as a control button; and
an exposed display portion displays images corresponding to data supplied from the control button.
Inami (U.S. Pub. No. 2012/0276958) teaches a mobile phone wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the display portion which does not face a user of the foldable device stops display; (Inami, the CPU 100 controls so as to turn on and off the back light to the second display 22 in correspondence with the change of screen state.  When the screen state is the closed state, the CPU 100 turns off the back light of the second display 22. Figures 5, 7, and 8, ¶ [0092]) (Inami, The second touch panel 21 comprises a second display 22 and a second touch sensor 23. Figures 1A and 1B, ¶ [0054]). Inami teaches the backlight of the second display being turned off when the second display is not facing a user (closed state) thus stopping the display. Inami continues to teach in the closed state the second touch sensor, which is on the second touch panel, is operational and thus detects user touch input (Inami, Figure 8A).
The combination of King and Inami teaches that when the display panels, of King, are folded such that one of a panel is not facing the user, the backlight for that panel with turn off and the panel will simply operate as a touch sensor.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify King’s foldable display to include Inami’s activating/deactivating display panels based on the fold state because such a modification is the result of applying a known technique to a known device ready 
	Thus, King, as modified by Inami, teaches the folding display panels which turn off the backlight of the display panel when not in use while maintaining touch input sensing on that panel.
King, as modified by Inami, still does not expressly teach 
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the back surface of the first housing operates as a control button; and
an exposed display portion displays images corresponding to data supplied from the control button.
Xu (U.S. Pub. No. 2012/0206386) teaches a portable terminal wherein when the foldable device is folded such that the top surface of the first housing face the top surface of the second housing:
the back surface of the first housing operates as a control button (Xu, when the foldable mobile terminal 100 is in the folded state, a keypad (e.g., numeric keypad, alphabetic keypad, alphanumeric keypad or standard keypad) can be displayed on the transparent display panel and can be used through the first touch screen 112 to input information. Figure 3, ¶ [0055]); The keypad, of Xu, teaches a control button as claimed.
an exposed display portion displays images corresponding to data supplied from the control button (Xu, the user interface (UI) may be displayed through any one (e.g., the first transparent display panel 113) of the first transparent display panel 113 and the second transparent display panel 123, while the other one (e.g., the second transparent display panel 123) is kept in a not working state, and the display panel in the non-operative state is transparent. Figures 1B and 3, ¶ [0052]).  Xu teaches the second transparent display panel 123, which is facing towards the user in the folded state, presenting the user interface through the first transparent display panel 113.
In addition, the combination of King, Inami, and Xu, teaches the third panel 106 displaying information, when the first and second panels are folded onto each other such as shown by King in figure 7.

Thus, King, as modified by Inami and Xu, teaches the back surface of the first housing presenting a keyboard to the user.
King, as modified by Inami and Xu, still does not expressly teach
wherein when the foldable device is folded such that a back surface of the first housing faces a back surface of the second housing:
the display portion can provide display without making a boundary on the display portion between the first housing and the second housing,
Additional prior art of Hisano (U.S. Pub. No. 2006/0034042) teaches a first and second housing display device with a flexible and bendable display panel 180 shared 

As to dependent claim 10, this claim is allowable as it depends upon allowable independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691